Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 1 of 14 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 CHRISTOPHER ANDRADE,

        Plaintiff,

 v.                                                       Case No:

 PNC BANK, NATIONAL
 ASSOCIATION; and
 TRUEACCORD, CORP.,                                       DEMAND FOR JURY TRIAL

       Defendants.
 __________________________/

                             PLAINTIFF’S COMPLAINT
                         WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, CHRISTOPHER ANDRADE (“Mr. Andrade” or

 “Plaintiff”), by and through the undersigned counsel, and hereby sues and files this

 Complaint and Demand for Jury Trial with Injunctive Relief Sought against Defendants,

 PNC BANK, NATIONAL ASSOCIATION (“Debt Owner”) and TRUEACCORD,

 CORP. (“Debt Collector”) (collectively “Defendants”), and in support thereof states as

 follows:

                                           Introduction

        1.      This action arises out of Defendants’ violations of the Fair Debt Collection

 Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), by directly sending Mr.

 Andrade collection e-mails in attempts to collect an illegitimate debt when Defendants

 knew that the Debt was illegitimate and that Mr. Andrade was represented by counsel



             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Andrade v. PNC Bank and TrueAccord
                                            Page 1 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 2 of 14 PageID 2




 with respect to the alleged Debt, which can all be reasonably expected to harass Mr.

 Andrade.

                                       Jurisdiction and Venue

          2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal questions presented in the FDCPA pursuant to 28 U.S.C. §1331.

          3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

 559.77 (1), as a substantial part of the events or omissions giving rise to the claims

 occurred in this judicial district.

                                                 Parties

          4.      Plaintiff, Mr. Andrade, was and is a natural person and, at all times

 material hereto, is an adult, a resident of Hillsborough County, Florida, a “consumer” as

 defined by 15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. §

 559.55 (8).

          5.      At all times material hereto, Debt Owner was and is an active bank, FDIC

 # 6384, with its headquarters located at 222 Delaware Avenue, Wilmington, Delaware

 19899.

          6.      At all times material hereto, Debt Collector was and is a corporation with

 its principle place of business in the State of California and its registered agent,

 CORPORATION SERVICE COMPANY, located at 1201 Hays Street, Tallahassee,

 Florida 32301.

          7.      At all times material hereto, Debt Collector was and is a “Debt Collector”

 as defined by Fla. Stat. § 559.55(7) and 15 U.S.C. § 1692a (6).



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Andrade v. PNC Bank and TrueAccord
                                              Page 2 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 3 of 14 PageID 3




        8.       At all times material hereto, Debt Collector was acting within the scope of

 an employee, representative, or agent on behalf of Deb Owner for purposes of contacting

 Mr. Andrade in attempts to collect the alleged Debt.

        9.       As such, Debt Owner is responsible for the conduct of Debt Collector as

 its employee, representative, or agent.

        10.      At all times material hereto, Debt Collector sent e-mails to Mr. Andrade

 on behalf of Debt Owner in attempts to collect the alleged Debt.

        11.      Under information and belief, Debt Owner granted Debt Collector access

 to information and systems that normally would be within Debt Owner’s exclusive

 control, including, but not limited to Mr. Andrade’s information.

        12.      Under information and belief, Debt Owner allowed Debt Collector to enter

 Mr. Andrade’s information into Debt Owner’s sales or customer systems.

        13.      Under information and belief, Debt Owner gave Debt Collector authority

 to use Debt Owner’s trade name, trademark, or service mark.

        14.      Under information and belief, Debt Owner wrote, approved, or reviewed a

 form e-mail for Debt Collector to use when contacting Mr. Andrade.

        15.      Under information and belief, via a contractual relationship between Debt

 Collector and Debt Owner, Debt Owner had control or the ability to control Debt

 Collector’s actions in sending collection e-mails to Mr. Andrade in attempts to collect the

 alleged Debt.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Andrade v. PNC Bank and TrueAccord
                                             Page 3 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 4 of 14 PageID 4




                                         Statements of Fact

        16.      Mr. Andrade opened a personal banking account with Debt Owner

 (“Account”).

        17.      Sometime thereafter, Mr. Andrade decided to switch banks, removed all

 but $1.00 from his Account, and submitted a request to Debt Owner that all automatic

 withdrawals be stopped.

        18.      Despite Mr. Andrade’s request, Debt Owner then processed an automatic

 withdrawal through the Account that exceeded the balance in his Account, which caused

 an outstanding balance owed to Debt Owner thereunder (“Debt”).

        19.      Mr. Andrade contacted Debt Owner’s local branch and informed Debt

 Owner’s local branch manager that the Debt was improper because Mr. Andrade had

 requested that all automatic withdrawals from the Account be stopped.

        20.      In response, Debt Owner’s local branch manager confirmed that the Debt

 would be waived because it was improper.

        21.      Debt Owner did not waive the Debt, however, and instead decided to

 assign the Debt to a debt collection company for collection purposes.

        22.      On July 26, 2018, Mr. Andrade filed a lawsuit that alleged violations of

 the FDCPA and FCCPA in connection with the collection of the Debt against Debt

 Owner’s prior debt collection company.

        23.      Mr. Andrade has thereby been represented by counsel with respect to the

 Debt since at least July 26, 2018.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Andrade v. PNC Bank and TrueAccord
                                             Page 4 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 5 of 14 PageID 5




        24.      Debt Owner’s prior debt collection company had actual knowledge that

 Mr. Andrade is and was represented by counsel with respect to the Debt because the prior

 debt collection company had actively participated in the court case and extensively

 communicated with Mr. Andrade’s counsel through its own counsel of record.

        25.      Under information and belief, Debt Owner’s prior debt collection

 company informed Debt Owner that Mr. Andrade had filed the prior lawsuit and was

 represented by counsel with respect to the Debt.

        26.      Sometime after the prior lawsuit was filed, despite having actual

 knowledge that Mr. Andrade had filed the prior lawsuit and was represented by counsel

 with respect to the Debt, Debt Owner assigned the Debt to Debt Collector for collection

 purposes.

        27.      In November of 2018, Debt Collector began sending e-mails directly to

 Mr. Andrade’s e-mail address in attempts to collect the Debt.

        28.      For example, on November 30, 2018, Debt Collector sent Mr. Andrade a

 direct e-mail that stated, “Let’s resolve this!,” identified Debt Owner as the current

 creditor, demanded a “Total Balance Due” of $88.83, and closed with a statement that

 “This communication is from a debt collector. This is an attempt to collect a debt and any

 information obtained will be used for that purpose.” See Exhibit “A” (“Collection E-

 Mail 1”).

        29.      On December 3, 2018, Debt Collector sent Mr. Andrade yet another direct

 e-mail that stated, “Get started with a payment of $44.41,” offered Mr. Andrade to sign




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Andrade v. PNC Bank and TrueAccord
                                             Page 5 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 6 of 14 PageID 6




 up for a payment plan, and identified Debt Owner as the current creditor. See Exhibit

 “B” (“Collection E-Mail 2”).

        30.      Debt Collector has continued to send Mr. Andrade direct collection e-

 mails after sending Collection E-Mail 1 and Collection E-Mail 2 (collectively “Collection

 E-Mails”).

          Count 1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                  (against Debt Collector)

        31.      Mr. Andrade re-alleges paragraphs 1-30 and incorporates the same herein

 by reference.

        32.      Mr. Andrade is a “consumer” within the meaning of the FDCPA.

        33.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

        34.      Defendant is a “debt collector” within the meaning of the FDCPA.

        35.      Defendant violated the FDCPA. Defendant’s violations include, but are

 not limited to, the following:

              a. Defendant violated 15 U.S.C. § 1692c (a) (2) by directly e-

                 mailing Mr. Andrade in attempts to collect the Debt when

                 Defendant knew that Mr. Andrade was represented by

                 counsel with respect to the debt and had knowledge of, or

                 could readily ascertain, Mr. Andrade’s counsel’s name and

                 address.

              b. Defendant violated 15 U.S.C. § 1692e by misrepresenting

                 the amount of the Debt and that the Debt was collectible

                 when it sent the Collection E-Mails when Debt Owner had


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Andrade v. PNC Bank and TrueAccord
                                             Page 6 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 7 of 14 PageID 7




                  previously confirmed that Mr. Andrade should not owe the

                  alleged Debt.

         36.      As a result of the above violations of the FDCPA, Mr. Andrade has been

 subjected to illegal collection activities for which he has been damaged.

         37.      Defendant’s actions harmed Mr. Andrade by violating his right to not be

 contacted directly regarding the Debt when Defendant had actual knowledge that Mr.

 Andrade was and is represented by counsel with respect to the Debt.

         38.      Defendant’s actions harmed Mr. Andrade by wasting his time.

         39.      Defendant’s actions harmed Mr. Andrade by being a nuisance and causing

 him aggravation.

         40.      Defendant’s actions harmed Mr. Andrade by invading his privacy.

         41.      Defendant’s actions harmed Mr. Andrade by causing him emotional

 distress.

         42.      It has been necessary for Mr. Andrade to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

         43.      All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Debt Collector as follows:

                  a. Awarding        statutory     damages       as    provided      by        15   U.S.C.

                      1692k(a)(2)(A);

                  b. Awarding actual damages;

                  c. Awarding costs and attorneys’ fees; and



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Andrade v. PNC Bank and TrueAccord
                                              Page 7 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 8 of 14 PageID 8




                 d. Any other and further relief as this Court deems equitable.

      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                   (against Debt Collector)

        44.      Mr. Andrade re-alleges paragraphs 1-30 and incorporates the same herein

 by reference.

        45.      Defendant violated the FCCPA. Defendant’s violations include, but are

 not limited to, the following:

              a. Defendant       violated     Fla.     Stat.    §    559.72(9)      by

                 misrepresenting that the Debt was collectible when it sent

                 the Collection E-Mails to Mr. Andrade when Debt Owner

                 had previously confirmed that Mr. Andrade should not owe

                 the alleged Debt.

              b. Defendant violated Fla. Stat. § 559.72(18) by sending the

                 Collection E-Mails directly to Mr. Andrade when

                 Defendant knew that Mr. Andrade was represented by

                 counsel with respect to the Debt and had knowledge of, or

                 could readily ascertain, Mr. Andrade’s counsel’s name and

                 address.

        46.      As a result of the above violations of the FCCPA, Mr. Andrade has been

 subjected to unwarranted and illegal collection activities and harassment for which he has

 been damaged.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Andrade v. PNC Bank and TrueAccord
                                             Page 8 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 9 of 14 PageID 9




         47.      Defendant’s actions harmed Mr. Andrade by violating his right to not be

 contacted directly regarding the Debt when Defendant had actual knowledge that Mr.

 Andrade was and is represented by counsel with respect to the Debt.

         48.      Defendant’s actions harmed Mr. Andrade by wasting his time.

         49.      Defendant’s actions harmed Mr. Andrade by being a nuisance and causing

 him aggravation.

         50.      Defendant’s actions harmed Mr. Andrade by invading his privacy.

         51.      Defendant’s actions harmed Mr. Andrade by causing him emotional

 distress.

         52.      It has been necessary for Mr. Andrade to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

         53.      All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Debt Collector as follows:

                  a. Awarding statutory damages as provided by Fla. Stat. §559.77;

                  b. Awarding actual damages;

                  c. Awarding punitive damages;

                  d. Awarding costs and attorneys’ fees;

                  e. Ordering an injunction preventing further wrongful contact by the

                      Defendant; and

                  f. Any other and further relief as this Court deems equitable.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                  Andrade v. PNC Bank and TrueAccord
                                              Page 9 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 10 of 14 PageID 10




        Count 3: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                      (against Debt Owner)

          54.      Mr. Andrade re-alleges paragraphs 1-30 and incorporates the same herein

   by reference.

          55.      Debt Owner directly violated the FCCPA. Debt Owner’s violations

   include, but are not limited to, the following:

                a. Debt Owner violated Fla. Stat. § 559.72(7) by assigning the

                   Debt to Debt Collector for collection purposes after

                   Defendant knew that Mr. Andrade had sued Debt Owner’s

                   prior collection company alleging violations of the FDCPA

                   and FCCPA in connection with collection of the Debt, and

                   that Mr. Andrade was thereby represented by counsel with

                   respect to the Debt, which can reasonably be expected to

                   harass Mr. Andrade.

                b. Debt     Owner      violated    Fla.    Stat.   §    559.72(9)     by

                   misrepresenting that the Debt was collectible when it

                   assigned Debt Collector to send e-mails directly to Mr.

                   Andrade in attempts to collect the Debt when Debt Owner

                   had previously confirmed that Mr. Andrade should not owe

                   the alleged Debt.

                c. Debt Owner violated Fla. Stat. § 559.72(18) by assigning

                   Debt Collector the Account for collection purposes when

                   Debt Owner knew that Mr. Andrade was represented by


                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Andrade v. PNC Bank and TrueAccord
                                               Page 10 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 11 of 14 PageID 11




                   counsel with respect to the Debt and had knowledge of, or

                   could readily ascertain, Mr. Andrade’s counsel’s name and

                   address from the prior court case.

          56.      At all times relevant hereto, Debt Owner was also vicariously liable for

   the actions of its Debt Collector.

          57.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

   but are not limited to, the following:

                a. Debt Collector violated Fla. Stat. § 559.72(9) by

                   misrepresenting that the Debt was collectible when it sent

                   the Collection E-Mails to Mr. Andrade when Debt Owner

                   had previously confirmed that Mr. Andrade should not owe

                   the alleged Debt.

                b. Debt Collector violated Fla. Stat. § 559.72(18) by sending

                   the Collection E-Mails directly to Mr. Andrade when

                   Defendant knew that Mr. Andrade was represented by

                   counsel with respect to the Debt and had knowledge of, or

                   could readily ascertain, Mr. Andrade’s counsel’s name and

                   address.

          58.      As a result of the above violations of the FCCPA, Mr. Andrade has been

   subjected to unwarranted and illegal collection activities and harassment for which he has

   been damaged.




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                   Andrade v. PNC Bank and TrueAccord
                                               Page 11 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 12 of 14 PageID 12




           59.      Defendants’ actions harmed Mr. Andrade by violating his right to not be

   contacted directly regarding the Debt when Defendant had actual knowledge that Mr.

   Andrade was and is represented by counsel with respect to the Debt.

           60.      Defendants’ actions harmed Mr. Andrade by wasting his time.

           61.      Defendants’ actions harmed Mr. Andrade by causing a risk of personal

   injury to Mr. Andrade due to interruption and distraction.

           62.      Defendants’ actions harmed Mr. Andrade by being a nuisance and causing

   him aggravation.

           63.      Defendants’ actions harmed Mr. Andrade by causing him embarrassment.

           64.      Defendants’ actions harmed Mr. Andrade by invading his privacy.

           65.      Defendants’ actions harmed Mr. Andrade by causing him emotional

   distress.

           66.      It has been necessary for Mr. Andrade to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

           67.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Owner as follows:

                    a. Awarding statutory damages as provided by Fla. Stat. §559.77;

                    b. Awarding actual damages;

                    c. Awarding punitive damages;

                    d. Awarding costs and attorneys’ fees;




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                    Andrade v. PNC Bank and TrueAccord
                                                Page 12 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 13 of 14 PageID 13




                 e. Ordering an injunction preventing further wrongful contact by the

                     Defendant; and

                 f. Any other and further relief as this Court deems equitable.




                                 DEMAND FOR JURY TRIAL

        Plaintiff, Christopher Andrade, demands a trial by jury on all issues so triable.




   Respectfully submitted this January 21, 2019,




                                                    /s/ Michael A. Ziegler
                                                    Michael A. Ziegler, Esq.
                                                    Florida Bar No. 74864
                                                    mike@zieglerlawoffice.com

                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com

                                                    Law Office of Michael A. Ziegler, P.L.
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Attorneys and Trial Counsel for Plaintiff




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 Andrade v. PNC Bank and TrueAccord
                                             Page 13 of 14
Case 8:19-cv-00152-WFJ-AAS Document 1 Filed 01/21/19 Page 14 of 14 PageID 14




            Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               Andrade v. PNC Bank and TrueAccord
                                           Page 14 of 14
